[Cite as In re R.H, 2022-Ohio-3961.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                             CRAWFORD COUNTY


IN RE:

        R.H.,                                 CASE NO. 3-22-18

NEGLECTED CHILD.
                                              OPINION
[CARL H. - APPELLANT]
[NICOLE H. - APPELLANT]


IN RE:

        H.S.,                                 CASE NO. 3-22-19

ABUSED AND/OR NEGLECTED CHILD.
                                              OPINION
[NICOLE H. - APPELLANT]


IN RE:

        C.S.,                                 CASE NO. 3-22-20

ABUSED AND/OR NEGLECTED CHILD.
                                              OPINION
[NICOLE H. - APPELLANT]
Case No. 3-22-18, 19 and 20




            Appeals from Crawford County Common Pleas Court
                            Juvenile Division

            Trial Court Nos. C 2215113, C 2215114 and C 2215115

                  Judgments Reversed and Causes Remanded

                      Date of Decision:     November 7, 2022




APPEARANCES:

       Adam Charles Stone for Appellants

       Michael J. Wiener for Appellee



SHAW, J.

       {¶1} Nicole H. and Carl H. (collectively “appellants”) bring this appeal from

the April 18, 2022 judgment of the Crawford County Common Pleas Court, Juvenile

Division, awarding legal custody of their child R.H. to Rhonda R. Nicole also

appeals the award of legal custody of her two other children, H.S. and C.S., to Chris

and Abbie L.




                                          -2-
Case No. 3-22-18, 19 and 20


                                                  Background

           {¶2} Nicole H. is the mother of three children: H.S., born in August of 2010,

C.S., born in June of 2008, and R.H., born in June of 2016. Michael S. is the father

of H.S. and C.S., and Carl H. is the father of R.H.

           {¶3} On September 22, 2021, complaints were filed alleging that H.S and

C.S. were abused and neglected children pursuant to R.C. 2151.031(D), and R.C.

2151.03(A)(2), respectively. That same date a complaint was filed alleging that R.H.

was a neglected child pursuant to R.C. 2151.03(A)(2). Following the filing of the

complaints, a GAL was appointed for the children and Nicole was appointed

counsel.

           {¶4} On October 18, 2021, the matter proceeded to an adjudication hearing

for all three children.1 Nicole and Carl were present for the hearing but Michael, the

father of H.S. and C.S., failed to appear despite receiving notice. The trial court’s

judgment entry reflects that Nicole admitted that H.S. and C.S. were abused and

neglected as alleged, and that Nicole and Carl both admitted that R.H. was neglected

as alleged. Based on Nicole and Carl’s admissions and their stipulation that the

evidence was sufficient to support the allegations, H.S. and C.S. were determined

to be abused and neglected children and R.H. was determined to be a neglected

child.



1
    No transcript of this hearing was provided.

                                                     -3-
Case No. 3-22-18, 19 and 20


       {¶5} The trial court’s judgment entry indicated that all parties consented to

proceed to the dispositional hearing immediately after the adjudication hearing.

Regarding the disposition, the trial court determined that it would not be in the

children’s best interests to have them returned to their prior home with Nicole and

Carl at that time. H.S. and C.S. were then placed in the temporary custody of

Christopher and Abbie L., a kinship placement. R.H. was placed in the temporary

custody of Rhonda R., a relative placement. The children’s services agency retained

protective supervision over the children. The cases were set for a review hearing on

January 4, 2022.

       {¶6} According to a journal entry filed on January 4, 2022, a “review”

hearing was held on that same date as previously scheduled. The entry indicated that

all parties agreed to “maintain the status quo.” The next “review hearing” was

scheduled for April 12, 2022, at 9 a.m.

       {¶7} On March 10, 2022, Nicole’s appointed counsel filed a motion to

withdraw. Within a week, that motion was granted. Nicole was appointed a new

attorney on March 16, 2022.

       {¶8} Also on March 16, 2022, “Notice[s] of Hearing” were filed indicating

that a hearing would be held on the children’s cases on April 12, 2022 “for purposes

of Review.” (Emphasis added.)




                                          -4-
Case No. 3-22-18, 19 and 20


      {¶9} On March 28, 2022, the agency filed a “Semiannual Administrative

Review” in each child’s case. The documents indicated that the permanency goal

for all three children was to return the children to their parents. The documents

stated that the permanency goal did not need to be modified and that the estimated

date to achieve the goal was September 17, 2022. In the documents the agency

ultimately recommended that the children stay with their temporary custodians

while the parents were given more time to complete their case plan goals.

      {¶10} On April 11, 2022, a new attorney filed a notice of appearance on

behalf of Nicole.

      {¶11} On April 12, 2022, the cases proceeded to a “review hearing” as

scheduled. What follows is a transcript of what occurred at the “review hearing.”

      THE COURT: * * * This matter came on for review at 9:00, it is
      now 10:05. Attorney Brown had filed a notice of appearance
      yesterday, but she has not shown, nor has her client shown. We’ve
      been waiting an hour and five minutes. The Court’s aware now
      that Miss Brown, for some reason, is in a three day jury trial,
      which I think she would have known about that yesterday when
      she filed her notice of appearance.

          Let’s put on – we’re reviewing this case right now. What’s
      going on?

      MR. WEINER: Your Honor, I just ask to give a brief update as
      to the status of the case for the Court –

      BRITTANY BOWIN: So the parents have failed to allow me in
      the house since December of 2021, therefore I have not been able
      to monitor the home conditions. However, when I do show up to
      make my visits, the outside of the home is still deplorable with

                                        -5-
Case No. 3-22-18, 19 and 20


           trash all throughout the yard. There’s still a trailer on the
           property, so it’s not known if the family’s living in the house or
           the trailer. When the case opened, they were living in the trailer.
           At the time I believe the home was unlivable.

                 Parents have completed parenting classes, but they have
           failed to show the knowledge they’ve learned in the parenting
           classes. Carl – he is attending DV counseling, but he did get a
           letter about two months ago for potential discharge for non-
           compliance, him not showing up to his appointments. He’s not
           consistent to the appointments. And Nicole is attending DV
           counseling hopefully.

           THE COURT: Okay. So also, I’m in possession – the Court wants
           to take note that I’m in possession of an opinion written by Dr.
           David Tennenbaum, dated January 28, 2022, which sort of
           reiterates what you were saying, and the propensity of the parents
           to comply with the case plan. Or the lack of their failure to comply
           with the case plan.2

                   Mr. Flegm, what’s your thoughts?

           MR. FLEGM: I’m aware and agreed with all of what the
           caseworker, Brittany, has said. I also have spoken to all three of
           the boys, but particularly the older two, who are the step children
           of * * * Carl. And they have expressed repeatedly, as they again
           did today, that they were in fear of Carl, [and] did not wish to go
           back home. * * *

                But there’s a pattern of physical and psychological abuse by
           Carl of the two older boys. * * * I think it’s – their wellbeing and
           best interest is not to be returned to the parents[.]

           THE COURT: How are the boys doing in their present home
           situation?

           BRITTANY BOWIN: They’re doing really well. [R.H.] has
           started displaying some behaviors in school, centralized [sic]

2
    The report is not in the record.

                                           -6-
Case No. 3-22-18, 19 and 20


      behaviors. Rhonda is working with him on those behaviors. And
      working to get him back into counseling. [H.S.] and [C.S.] are
      doing really well. They’re attending counseling. * * * They’re
      currently in sports and doing really well in school.

      THE COURT: So Rhonda R[.] has [R.H.]?

      BRITTANY BOWIN: Yes.

      THE COURT: And he’s doing well?

      BRITTANY BOWIN: Yes.

      THE COURT: And it’s a stable home? And does [Rhonda] want
      that legal and close?

      BRITTANY BOWIN: Yes.

      THE COURT: Are they here?

      BRITTANY BOWIN: Yes.

      THE COURT: Have they been advised of the – of – and they’ve
      read the document we have presented them?

      BRITTANY BOWIN: We have talked about legal custody during
      the last two home visits * * * with both caregivers.

      THE COURT: What about * * * [H.S.] and [C.S.]? They’re with
      Chris and Abbie L[.]?

      ***

            And they’re doing well as well?

      BRITTANY BOWIN: Yes.

      MR. FLEGM: Yes, they are.



                                     -7-
Case No. 3-22-18, 19 and 20


           THE COURT: And has Chris and Abbie L[.] expressed a desire
           to have custody of those boys?

           BRITTANY BOWIN: Yes.

           THE COURT: And I guess, has Rhonda expressed a desire to
           have custody of [R.H.]?

           BRITTANY BOWIN: Yes.

           THE COURT: And have they been explained that if they’d get
           legal custody, it’s intended to be a permanent situation, even
           though it’s not permanent, because anybody can come back and
           review it?

           BRITTANY BOWIN: Yes.

           MR. WEINER: Are they here?

           MR. FLEGM: They’re across the hall.

           THE COURT: Why don’t we get ‘em in.

           ***

           THE COURT: Okay. * * * I understand that these complaints
           have been filed September 21st, 2021. So this has been a year and
           a half.3

           * * * [Temporary custodians enter the courtroom and the trial court
           addresses them] * * *

           THE COURT: Okay. The reason I brought you in here, is
           because the Guardian has recommended that maybe we should
           consider legal and close. And I think the – is that what your
           thinking would be in the best interest of the children as well,
           Michael?



3
    This is inaccurate.

                                           -8-
Case No. 3-22-18, 19 and 20


      MR. WEINER: Yes, Your Honor.

      THE COURT: Okay. Are you in the position to have legal
      custody of these children?

      [TEMPORARY CUSTODIANS]: Yes.

      THE COURT: Do you want that?

      [TEMPORARY CUSTODIANS]: Yes.

      THE COURT: Do you understand it’s intended to be – if I do
      that – it’s intended to be a permanent situation?

      [TEMPORARY CUSTODIANS]: Yes.

      THE COURT: I mean, nothing’s gonna be permanent, because
      the rights of the parents still are in play. They can come back
      down the road and ask for a review, based on a change of
      circumstances or whatever.

           But this Court finds that this case has been going on since
      September 21st of 2000 – September 22nd, 2021, and I see no
      improvement, or no ability to even consider returning these
      children to the parents given the statements made by counsel and
      the witnesses here.

           There is a document that I want you to read, and if you want
      to have these children, sign. You’re basically assuming
      responsibility for the care, custody, and control of the children
      involved respectively. And you’re telling me that’s what you
      want?

      [TEMPORARY CUSTODIANS]: Yes.

      * * * [Temporary custodians sign the paperwork] * * *

      THE COURT: * * * While [they are signing], Mr. Flegm, I want
      you to reiterate what you told the Court off the record concerning
      * * * where the agency wanted to go out to the home? * * *

                                     -9-
Case No. 3-22-18, 19 and 20


          And I think you said that the parents refused to allow it to
      happen?

      MR. FLEGM: I don’t know how many weeks ago it was, fairly
      recent – three weeks ago. We had a family team meeting, and at
      that meeting, Mr. Motter had been released, a new attorney had
      been appointed by this Court. They refused to accept that new
      attorney. They were gonna get their own counsel. I never received
      anything, nobody ever received anything. The Court just got
      notice of appearance just yesterday.

            But at the hearing, because the caseworker had been unable
      to get into the house for many, many months to check the status
      of it, I said: Okay, we’re at this FTM, we’re all here right now,
      let’s go out after this hearing. We’ll drive out, and we can inspect
      the house.

           Carl H[.] just, point blank, in not so many words, said no.
      I’m going to consult – you can’t get in until I consult with an
      attorney. Absolutely not.

      THE COURT: Okay. So what I’m hearing then is the Ohio Job
      and Family Services has been denied access for how many
      months?

      MR. FLEGM: December.

      THE COURT: December. And wanted to go in three weeks ago,
      and they were denied access again?

      MR. FLEGM: Right.

      THE COURT: And you as well, as Guardian?

      MR. FLEGM: That’s correct.

      THE COURT: Okay. Has the agreements been signed by
      everybody?

      BRITTANY BOWIN: Yes.

                                     -10-
Case No. 3-22-18, 19 and 20



       THE COURT: Okay. The record’s gonna reflect that Rhonda
       R[.] has, in fact, signed a statement of understanding for legal
       custody as well as * * * Abbie and Chris L[.] have also signed the
       statement of understanding for legal custody.

            The Court, on its own motion, is going to grant legal custody
       to both sets of foster – or custodians, and close this file down. And
       then if you wish to have child support, we can refer it to the Ohio
       Job and Family Services, the CSEA, later on for child support. *
       **

       ***

       And I find it’s in the best interest to grant legal custody to the
       respective custodians as we discussed in these matters and to close
       this case.

             So Michael, will you please prepare a Court order.

       MR. WEINER: I’ll prepare the entry, Your Honor.

(April 12, 2022, Tr., 3- 13).

       {¶12} On April 18, 2022, the trial court filed its final judgment entry

awarding legal custody of the children to their temporary custodians. The entry

began by summarizing the issues with Nicole’s attorney and by noting the fact that

Nicole and Carl were not present for what was originally styled as a review hearing.

       {¶13} The entry then stated that the GAL “testified” that C.S. and H.S. were

afraid of Carl and that the children did not want to go home. The entry stated that

the GAL also “testified” that Nicole and Carl were not cooperative in this case. In




                                       -11-
Case No. 3-22-18, 19 and 20


addition, the entry stated that the GAL “testified” that he thought it was in the best

interest of the children for legal custody to be awarded to the foster parents.

       {¶14} The entry summarized the agency caseworker’s statements at the

hearing, but it incorrectly stated that the caseworker, too, “testified.” Further, the

entry stated that both sets of temporary custodians “testified” that the children were

doing well in their homes and that the custodians wanted to have the children

permanently.

       {¶15} After reciting this “testimony,” the entry indicated that the trial court

was acting within its vested authority pursuant to R.C. 2151.417 to modify

disposition at any time. The trial court then granted legal custody of the children to

their respective temporary custodians, finding that it was in the children’s best

interests.

       {¶16} However, after reaching its conclusion, the trial court noted that

Nicole’s attorney had filed a motion to continue in C.S.’s case (but not in the other

children’s cases), albeit belatedly. The trial court stated that even if the motion had

been timely filed and filed in all of the children’s cases, the trial court would not

have found good cause for a continuance.

       {¶17} Nevertheless, the trial court stated that

       the court may reconsider the award of legal custody to the foster
       parents if within 14 days from the date of this entry Attorney
       Brown requests an evidentiary hearing and attends the said
       hearing to present evidence to this Court that would demonstrate

                                         -12-
Case No. 3-22-18, 19 and 20


       that any facts found herein are incorrect. At said hearing the
       court would also accept evidence regarding custody and the best
       interest of the children.

(Doc. Nos. 21, 20, and 21 in their respective files).

       {¶18} On April 20, 2022, two days after the trial court’s entry was filed,

appellants filed a “Motion for Reconsideration or, in the Alternative, Motion to

Vacate Judgment Entry of Disposition.” The motion argued that the parents were

denied procedural due process when the trial court sua sponte converted a mere

“review hearing” into a legal custody hearing.

       {¶19} On April 21, 2022, the trial court overruled the motion, determining

that R.C. 2151.417 provided the court with inherent authority to modify disposition

of the children at any time, even on its own motion. Further, the trial court reasoned

that the parents had notice of the review hearing, thus they had notice that a hearing

was proceeding.

       {¶20} Subsequently Nicole and Carl filed the instant appeals, challenging the

trial court’s awards of legal custody of the children to their formerly temporary

custodians, asserting the following assignment of error for our review.

                             Assignment of Error
       The trial court violated R.C. 2151.353(E)(2) [sic], as well as
       Appellant’s Fifth and Sixth Amendment Rights to the United
       States Constitution, made applicable to the States through the
       Fourteenth Amendment and Section 16, Article I of the Ohio
       Constitution by proceeding upon an oral motion for Legal
       Custody made by the Court, and not a party to the proceedings,


                                         -13-
Case No. 3-22-18, 19 and 20


       at a scheduled Review Hearing without Appellants being
       provided proper notice and an opportunity to respond.

       {¶21} In their assignment of error, appellants contend that the trial court

erred by awarding legal custody of the children at a “review hearing” without proper

notice and an opportunity to be heard. For multiple reasons, we agree.

       {¶22} First and foremost, we emphasize that no motion was filed with the

trial court requesting that legal custody of the children be granted to their temporary

custodians pursuant to R.C. 2151.353(A)(3) or Juvenile Rule 34. Both the statute

and the rule require a motion to be filed for legal custody to be granted. Revised

Code 2151.353(A)(3) reads as follows:

       (A) If a child is adjudicated an abused, neglected, or dependent
       child, the court may make any of the following orders of
       disposition:

       ***

       (3) Award legal custody of the child to either parent or to any
       other person who, prior to the dispositional hearing, files a motion
       requesting legal custody of the child or is identified as a proposed
       legal custodian in a complaint or motion filed prior to the
       dispositional hearing by any party to the proceedings. A person
       identified in a complaint or motion filed by a party to the
       proceedings as a proposed legal custodian shall be awarded legal
       custody of the child only if the person identified signs a statement
       of understanding for legal custody[.]

Similarly, Juv.R. 34(D)(3) reads: “If a child is adjudicated an abused, neglected, or

dependent child, the court may * * * [a]ward legal custody of the child to either



                                         -14-
Case No. 3-22-18, 19 and 20


parent or to any other person who, prior to the dispositional hearing, files a motion

requesting legal custody[.]”

       {¶23} Ohio Appellate Courts have held that “it is well settled that a nonparent

who seeks legal custody of a child must file a motion for legal custody pursuant to

R.C. 2151.353(A)(3).” (Emphasis added.) In re K.F., 12th Dist. Clermont No.

CA2020-10-061, 2021-Ohio-1183, ¶ 74, citing In re L.R.T., 12th Dist. Butler Nos.

CA2005-03-071 and CA2005-04-082, 2006-Ohio-207, ¶ 17 (stating that “[b]ecause

appellee failed to file a motion requesting legal custody of L.R.T. at least seven days

before the dispositional hearing, the trial court erred as a matter of law in awarding

legal custody to her,” and noting that compliance with procedural requirements of

R.C. 2151.353 and Juv.R. 34 “is mandatory”). The statute and the rule are clear in

requiring a motion, and in the absence of one, it was erroneous for the trial court to

award legal custody of the children to their temporary custodians.

       {¶24} Notably, the trial court attempted to circumvent the controlling statute

and the juvenile rule by contending that it had inherent authority to review and

change its prior orders pursuant to R.C. 2151.417(A) and (B), which read as follows:

       (A) Any court that issues a dispositional order pursuant
       to section 2151.353, 2151.414, or 2151.415 of the Revised
       Code may review at any time the child’s placement or custody
       arrangement, the case plan prepared for the child pursuant
       to section 2151.412 of the Revised Code, the actions of the public
       children services agency or private child placing agency in
       implementing that case plan, the child’s permanency plan if the
       child’s permanency plan has been approved, and any other

                                         -15-
Case No. 3-22-18, 19 and 20


         aspects of the child’s placement or custody arrangement. In
         conducting the review, the court shall determine the
         appropriateness of any agency actions, the safety and
         appropriateness of continuing the child’s placement or custody
         arrangement, and whether any changes should be made with
         respect to the child’s permanency plan or placement or custody
         arrangement or with respect to the actions of the agency under
         the child’s placement or custody arrangement. Based upon the
         evidence presented at a hearing held after notice to all parties and
         the guardian ad litem of the child, the court may require the
         agency, the parents, guardian, or custodian of the child, and the
         physical custodians of the child to take any reasonable action that
         the court determines is necessary and in the best interest of the
         child or to discontinue any action that it determines is not in the
         best interest of the child.

         (B) If a court issues a dispositional order pursuant to section
         2151.353, 2151.414, or 2151.415 of the Revised Code, the court
         has continuing jurisdiction over the child as set forth in division
         (F)(1) of section 2151.353 of the Revised Code. The court may
         amend a dispositional order in accordance with division (F)(2) of
         section 2151.353 of the Revised Code at any time upon its own
         motion or upon the motion of any interested party. The court shall
         comply with section 2151.42 of the Revised Code in amending any
         dispositional order pursuant to this division.

         {¶25} Contrary to the trial court’s analysis of R.C. 2151.417, and the

appellee’s argument supporting the same, a plain reading of the statute establishes

that any changes have to be “based upon the evidence presented at a hearing after

notice to all parties[.]” Importantly, the parties here were never notified of a legal

custody hearing and there was no actual evidence4 presented. The “review hearing”



4
  There was no sworn testimony presented at the hearing whatsoever. The legislature has mandated that
“[b]efore testifying, a witness shall be sworn to testify the truth, the whole truth, and nothing but the truth.”
R.C. 2317.30. The oath or affirmation is a prerequisite to the testimony of a witness and a trial court errs by

                                                     -16-
Case No. 3-22-18, 19 and 20


that was scheduled began with the government merely wanting to “give a brief

update as to the status of the case for the Court” before the trial court sua sponte

turned the matter into a legal custody hearing. The hearing that the appellants were

on notice for is entirely different than one where fundamental parental rights are at

issue.5

          {¶26} Regardless, completely notwithstanding the prior point, the trial

court’s contention that R.C. 2151.417 gives it inherent authority to award legal

custody on its own motion, without notifying the parents that a legal custody hearing

is proceeding, and without taking any actual testimony, directly conflicts with the

specific stated requirements of R.C. 2151.353 and Juv.R. 34 cited above. “It is a

well settled rule of statutory construction that where a statute couched in general

terms conflicts with a specific statute on the same subject, the latter must control.”

Humphrys v. Winous Co., 165 Ohio St. 45, 48, State v. Taylor, 113 Ohio St.3d 297,

2007-Ohio-1950, ¶ 12. Thus we do not agree that R.C. 2151.417 controls here when

R.C. 2151.353 had not been complied with.




relying on unsworn testimony in reaching its decision. Allstate Ins. Co. v. Rule, 64 Ohio St.2d 67, 69-70
(1980).
5
  Although “due process” lacks a precise definition, courts have long held that due process requires both
notice and an opportunity to be heard. In re Thompkins, 115 Ohio St.3d 409, 2007-Ohio-5238, ¶ 12,
citing Hagar v. Reclamation Dist. No. 108, 111 U.S. 701, 708, 4 S.Ct. 663 (1884); Caldwell v. Carthage, 49
Ohio St. 334, 348 (1892). “An elementary and fundamental requirement of due process in any proceeding
which is to be accorded finality is notice reasonably calculated, under all the circumstances, to apprise
interested parties of the pendency of the action and afford them an opportunity to present their
objections.” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652 (1950).

                                                  -17-
Case No. 3-22-18, 19 and 20


       {¶27} We are mindful of the fact that the parents may have shown little

cooperation and that the trial court was attempting to do what it felt was in the

children’s best interests. Nevertheless, statutory procedures providing due process

must be followed before legal custody can be properly granted to the temporary

custodians. For all of these reasons we find that the trial court erred. Therefore,

appellants’ assignment of error is sustained.

                                    Conclusion

       {¶28} For the foregoing reasons, the appellants’ assignment of error is

sustained and the judgments of the Crawford County Common Pleas Court, Juvenile

Division, are reversed. These causes are remanded for further proceedings.

                                                         Judgments Reversed and
                                                              Causes Remanded

MILLER and WILLAMOWSKI, J.J., concur.

/jlr




                                        -18-